Citation Nr: 0825477	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  07-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

(The issues of entitlement to service connection for 
depression and to a rating in excess of 30 percent for a 
pain disorder, manifested by headaches, associated with 
psychological factors and a history of traumatic 
encephalopathy are the subject of a separate decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Brooks McDaniel


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  This matter is before the Board on 
appeal from a June 2006 rating decision of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 2006, the Board granted a motion to 
advance the veteran's case on the Board's docket due to his 
advanced age.

The Board notes that the matters that are addressed in a 
separate Board decision stem from earlier RO action.  In 
those matters the veteran has separate representation, by an 
attorney.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a March 2007 VA Form 9, Substantive Appeal, the veteran's 
representative indicated that the veteran wanted to appear 
at a hearing before the Board.  In May 2007 correspondence, 
he stated that the veteran desired a videoconference hearing 
in lieu of an in person hearing.  Pursuant to 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the record 
does not reflect that such a hearing has been scheduled, the 
case must be remanded to ensure that one is scheduled.

Because the RO schedules videoconference hearings, the case 
is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
videoconference hearing.  The case should then 
be processed in accordance with established 
appellate procedure.
The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

